Exhibit 10.3

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (the “Agreement”) dated as of March 22, 2010,
among Deerfield Capital Corp., a Maryland corporation (the “Company”), Columbus
Nova Partners LLC, a Delaware limited liability company (the “Investor”), and
Columbus Nova Credit Investments Management, LLC, a Delaware limited liability
company and wholly owned subsidiary of the Investor (the “Manager” and,
collectively with the Investor and the Company, the “Parties) is effective as of
the Effective Date (as defined below).

 

RECITALS

 

WHEREAS, concurrently herewith, the Company, the Manager and the Investor are
entering into an Acquisition and Investment Agreement (the “Acquisition
Agreement”), dated as of March 22, 2010 (the “Effective Date”), pursuant to
which, among other things, the Company is agreeing to acquire all of the equity
interests of the Manager from the Investor in consideration for the issuance by
the Company of shares of common stock of the Company to the Investor.

 

WHEREAS, in order to continue operating its business between the Effective Date
and the Closing Date or if the Acquisition Agreement is terminated and not
consummated, for a period of up to six months after the date of such
termination, the Manager desires that the Company provide or cause to be
provided and the Company desires to provide or cause to be provided the services
described in this Agreement and Schedule 1 hereto, pursuant to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein and in the Acquisition
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 


ARTICLE 1
DEFINITIONS

 


1.1          DEFINED TERMS.  ALL CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL
HAVE THE MEANINGS SET FORTH IN THIS AGREEMENT OR, IF NOT DEFINED IN THIS
AGREEMENT, IN THE ACQUISITION AGREEMENT.

 


ARTICLE 2
PROVISION OF THE SERVICES

 


2.1          DESCRIPTION OF THE SERVICES.  THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO PROVIDE, OR CAUSE TO BE PROVIDED, THE SERVICES DESCRIBED
IN THIS AGREEMENT AND SCHEDULE 1 HERETO (THE “SERVICES”) FROM THE EFFECTIVE DATE
THROUGH (I) IF THE ACQUISITION AGREEMENT IS CONSUMMATED, THE CLOSING DATE, OR
(II) IF THE ACQUISITION AGREEMENT IS TERMINATED AND NOT CONSUMMATED, UNTIL THE
END OF THE TERM SPECIFIED IN SECTION 4.1; PROVIDED, HOWEVER, THAT THE SERVICES
SET FORTH IN SECTION 2 OF SCHEDULE 1 SHALL BE PROVIDED BEGINNING ON APRIL 30,
2010 OR

 

--------------------------------------------------------------------------------


 


SUCH EARLIER DATE AS THE PARTIES AGREE IN WRITING.  EXCEPT AS PROVIDED BELOW,
THE SERVICES MAY BE MODIFIED FROM TIME TO TIME BUT ONLY BY MUTUAL AGREEMENT (NOT
TO BE UNREASONABLY WITHHELD) OF THE MANAGER AND THE COMPANY.  IN THE EVENT THAT
THE MANAGER DETERMINES THAT THE SERVICES DO NOT INCLUDE A SERVICE THAT IS
OTHERWISE REQUIRED PURSUANT TO THE TERMS OF THE ACQUISITION AGREEMENT, ANY
ANCILLARY DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS CONTEMPLATED THEREBY,
THE MANAGER SHALL PROMPTLY NOTIFY THE COMPANY AND THE COMPANY HEREBY AGREES TO
PROMPTLY PERFORM SUCH SERVICE TO THE EXTENT PRACTICABLE.  TO THE EXTENT THAT
SERVICES REQUIRE WRITTEN DOCUMENTS, THE COMPANY AGREES TO DELIVER DRAFTS OF SUCH
DOCUMENTS SUFFICIENTLY IN ADVANCE OF THEIR DUE DATE IN ORDER TO PERMIT THE
MANAGER THE OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS.  THE COMPANY (I) SHALL
NOT BE IN BREACH OF THIS AGREEMENT IF THE COMPANY DOES NOT PROVIDE, OR CAUSE TO
BE PROVIDED, ANY SERVICES AS A RESULT OF ANY ACT OR OMISSION BY THE MANAGER, ANY
REFUSAL TO GIVE, OR DELAY IN PROVIDING, ANY CONSENT TO ANY MATTER UNDER THIS
AGREEMENT ON THE PART OF THE MANAGER, OR ANY BREACH BY THE MANAGER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, AND (II) IS NOT REQUIRED TO PROVIDE ANY
SERVICE IF THE PROVISION THEREOF WOULD VIOLATE ANY APPLICABLE LAW.  THE MANAGER
ACKNOWLEDGES AND UNDERSTANDS THAT THE SERVICES ARE TRANSITIONAL IN NATURE AND
ARE FURNISHED BY THE COMPANY FOR THE PURPOSE OF FACILITATING THE TRANSACTIONS
CONTEMPLATED UNDER THE ACQUISITION AGREEMENT AND THE OPERATION OF THE BUSINESS
OF THE MANAGER BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE OR IF THE
ACQUISITION AGREEMENT IS TERMINATED, THE TERMINATION DATE (AS DEFINED IN
SECTION 4.1), SO THAT THE MANAGER CAN FIND AN ALTERNATIVE SERVICE PROVIDER.


 


2.2          MANAGER COOPERATION.  THE MANAGER SHALL PROVIDE, AND CAUSE ITS
EMPLOYEES, AGENTS AND REPRESENTATIVES TO PROVIDE, ALL COOPERATION AND ASSISTANCE
REASONABLY REQUIRED BY THE COMPANY OR ANY OF ITS AFFILIATES OR SUBCONTRACTORS TO
ENABLE THE COMPANY TO PROVIDE, OR CAUSE TO BE PROVIDED, THE SERVICES.  THE
MANAGER SHALL PROVIDE REASONABLE ACCESS TO THE PERSONNEL AND PREMISES OF MANAGER
AT SUCH TIMES AS ARE NECESSARY TO ENABLE THE COMPANY TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.


 


2.3          SERVICES NON-EXCLUSIVE.  THE SERVICES PROVIDED AND THE PERSONNEL
PROVIDING THE SERVICES ARE NOT AND SHALL NOT BE DEEMED TO BE EXCLUSIVE TO THE
MANAGER, AND THE COMPANY AND ITS PERSONNEL SHALL BE FREE TO RENDER SIMILAR
SERVICES OR ANY OTHER SERVICES TO ITSELF OR TO ANY OTHER PERSON OR ENTITY.


 


ARTICLE 3
FEES AND PAYMENT


 


3.1          FEES.  DURING THE PERIOD FROM THE EFFECTIVE DATE UNTIL THE EARLIER
OF THE CLOSING DATE OR THE DATE THE ACQUISITION AGREEMENT IS TERMINATED IN
ACCORDANCE WITH ITS TERMS, THERE SHALL BE NO FEES FOR THE SERVICES.  IF THE
ACQUISITION AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS TERMS (I) BY THE
COMPANY FOR ANY REASON (OTHER THAN IN ACCORDANCE WITH SECTION 8.1(B) OR
SECTION 8.1(F) OF THE ACQUISITION AGREEMENT) OR THE INVESTOR PURSUANT TO
SECTION 8.1(G) OF THE ACQUISITION AGREEMENT, THEN THERE SHALL BE NO FEES FOR THE
SERVICES FOR THE REMAINDER OF THE TERM OF THIS AGREEMENT, OR (II) BY THE
INVESTOR FOR ANY OTHER REASON SET FORTH IN SECTION 8.1 OF THE ACQUISITION
AGREEMENT OR THE COMPANY IN ACCORDANCE WITH SECTION 8.1(B) OR SECTION 8.1(F) OF
THE ACQUISITION AGREEMENT, THEN THE MANAGER SHALL PAY TO THE COMPANY A FEE IN
RESPECT OF EACH MANAGER CLO ISSUER FOR THE PERIOD FROM THE DATE OF SUCH
TERMINATION OF THE ACQUISITION


 


2

--------------------------------------------------------------------------------



 


AGREEMENT THROUGH THE REMAINDER OF THE TERM OF THIS AGREEMENT IN AN AMOUNT EQUAL
TO, FOR EACH OF THE MANAGER CLO ISSUERS ON WHICH ALL OR A PORTION OF ITS SENIOR
COLLATERAL MANAGEMENT FEE (AS DEFINED IN THE APPLICABLE MANAGER CLO MANAGEMENT
AGREEMENT OR MANAGER CLO INDENTURE) IS PAID, ONE-HALF (½) OF SUCH SENIOR
COLLATERAL MANAGEMENT FEE ACTUALLY PAID TO THE MANAGER, SUCH AMOUNT TO BE
PRORATED FOR ANY PARTIAL PERIOD, BASED ON THE PROPORTION OF THE NUMBER OF DAYS
BETWEEN THE DATE OF SUCH TERMINATION OF THE ACQUISITION AGREEMENT AND THE
TERMINATION DATE, AS APPLICABLE, AND THE PAYMENT DATE FOR SUCH MANAGER CLO
ISSUER BEARS TO THE NUMBER OF DAYS IN THE INTEREST ACCRUAL PERIOD (AS DEFINED IN
THE APPLICABLE MANAGER CLO INDENTURE) THAT RELATES TO SUCH PAYMENT DATE
(COLLECTIVELY, THE “FEES”).


 


3.2          PAYMENT.  THE MANAGER SHALL PAY TO THE COMPANY THE FEES WITHIN
THREE BUSINESS DAYS FROM THE DAY ON WHICH THE MANAGER ACTUALLY RECEIVES SENIOR
COLLATERAL MANAGEMENT FEES FROM ANY MANAGER CLO ISSUER PURSUANT TO A MANAGER CLO
MANAGEMENT AGREEMENT.  IF ANY FEES ARE NOT PAID WHEN DUE, ALL UNPAID AMOUNTS
WILL ACCRUE INTEREST DAILY FROM THE DUE DATE TO THE DATE OF ACTUAL PAYMENT, AT
THE RATE OF ONE PERCENT PER MONTH OR, IF LOWER, AT THE HIGHEST RATE ALLOWABLE
UNDER APPLICABLE LAW.  THE MANAGER SHALL NOT UNDERTAKE OR AGREE TO CAP, WAIVE,
OFFSET, REIMBURSE OR OTHERWISE REDUCE ANY SENIOR COLLATERAL MANAGEMENT FEES
PAYABLE BY ANY MANAGER CLO ISSUER DURING THE TERM OF THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY.


 


3.3          TAXES.  THE COMPANY IS RESPONSIBLE FOR PAYMENT OF ALL TAXES DUE AND
OWING IN RESPECT OF THE PROVISIONS OF THE SERVICES AND THE FEES.


 


3.4          EXPENSES.  SUBJECT TO SECTIONS 3.3 AND 5.2, THE MANAGER SHALL
REIMBURSE COMPANY FOR ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES,
INCLUDING BUT NOT LIMITED TO, TRAVEL EXPENSES, INCURRED BY THE COMPANY IN
CONNECTION WITH THE PROVISION OF THE SERVICES; PROVIDED THAT FOR ANY EXPENSES
REASONABLY EXPECTED TO EXCEED $5,000, THE WRITTEN CONSENT OF THE MANAGER PRIOR
TO THE INCURRENCE OF SUCH EXPENSE.  THE COMPANY SHALL SUBMIT ALL SUCH APPROVED
EXPENSES TO THE MANAGER FROM TIME TO TIME FOR REIMBURSEMENT, TOGETHER WITH
REASONABLE DOCUMENTATION SUPPORTING SUCH EXPENSES, AND THE MANAGER SHALL
PROMPTLY REIMBURSE THE COMPANY THEREFOR.


 


ARTICLE 4
TERM AND TERMINATION


 


4.1          TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT BEGINS ON THE
EFFECTIVE DATE AND ENDS ON THE CLOSING DATE; PROVIDED THAT IF THE ACQUISITION
AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS TERMS, THEN THIS AGREEMENT SHALL
REMAIN IN EFFECT UNTIL THE EARLIER OF (I) THE DATE THAT IS SIX MONTHS FROM THE
DATE OF SUCH TERMINATION, OR (II) FIVE BUSINESS DAYS FOLLOWING WRITTEN NOTICE OF
TERMINATION OF THIS AGREEMENT BY THE MANAGER TO THE COMPANY (THE “TERMINATION
DATE”).


 


4.2          TERMINATION FOR BREACH.  IF A PARTY MATERIALLY BREACHES ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, AND DOES NOT CURE SUCH BREACH WITHIN FIVE
BUSINESS DAYS AFTER RECEIVING WRITTEN NOTICE THEREOF FROM THE NON-BREACHING
PARTY, THEN THE NON-BREACHING PARTY MAY, AT ITS OPTION, TERMINATE ANY SERVICE
AFFECTED BY SUCH BREACH OR THIS AGREEMENT IN ITS ENTIRETY BY PROVIDING WRITTEN
NOTICE OF TERMINATION TO THE OTHER PARTY, WHICH TERMINATION SHALL BE EFFECTIVE
IMMEDIATELY.


 


3

--------------------------------------------------------------------------------



 


4.3          EFFECT OF TERMINATION.  UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT OTHER THAN UPON THE OCCURRENCE OF THE CLOSING DATE:


 

(a)   all rights and obligations of the parties hereto under this Agreement will
cease, except as set forth in Section 6.3;

 

(b)   the Parties each will promptly return to the other or destroy, in
accordance with the terms set forth in the Confidentiality Agreement, any
confidential information of the other party in its possession or control that
was provided or obtained in connection with this Agreement and the provision of
the Services; and

 

(c)   the Company will provide such cooperation as may reasonably be requested
by the Investor or the Manager, in order to transition the Services to the
Investor, the Manager or a third party service provider.

 


ARTICLE 5
RESPONSIBILITIES; LIMITATION OF LIABILITY


 


5.1          COMPLIANCE WITH SERVICE STANDARDS.  THE COMPANY WILL CAUSE THE
SERVICES TO BE PROVIDED TO THE MANAGER IN ACCORDANCE WITH THE FOLLOWING
STANDARDS:  (I) WITH A DEGREE OF QUALITY, CARE, RESPONSIVENESS AND DILIGENCE
THAT IN ALL MATERIAL RESPECTS ARE AT LEAST AS HIGH AS THOSE TYPICALLY USED BY
THE COMPANY IN PROVIDING SIMILAR SERVICES DURING THE PRIOR YEAR PERIOD
IMMEDIATELY PRECEDING THE EFFECTIVE DATE, AND (II) IN MATERIAL COMPLIANCE WITH
APPLICABLE LAWS.


 


5.2          PERSONNEL.  AS BETWEEN THE COMPANY, AND THE MANAGER AND THE
INVESTOR, THE COMPANY WILL HAVE THE SOLE AND EXCLUSIVE RESPONSIBILITY FOR THE
COMPANY’S PERSONNEL, INCLUDING RESPONSIBILITY FOR THE PAYMENT OF ANY AND ALL
COMPENSATION, UNEMPLOYMENT INSURANCE, WORKER’S COMPENSATION, DISABILITY
INSURANCE, EMPLOYEE BENEFITS AND OTHER EMPLOYMENT-RELATED CHARGES, TAXES AND
DEDUCTIONS WITH RESPECT TO SUCH PERSONNEL.  THROUGHOUT THE TERM OF THIS
AGREEMENT, WILLIAM HAYES AND GLENN DUFFY (THE “PORTFOLIO MANAGERS”) SHALL
CONTINUE TO BE EMPLOYED BY THE MANAGER.


 


5.3          DATA BACKUP / SYSTEM SECURITY.  THE COMPANY WILL CONTINUE TO
MAINTAIN STANDARD DATA BACK UP AND RECOVERY PROCEDURES CONSISTENT WITH ITS OWN
EXISTING INTERNAL SYSTEMS AND POLICIES IN CONNECTION WITH THE SYSTEMS USED IN
PERFORMING THE SERVICES.  THE COMPANY WILL MAINTAIN SECURITY PROCEDURES WITH
RESPECT TO THE ACCESS AND MAINTENANCE OF ANY CONFIDENTIAL INFORMATION OF THE
INVESTOR OR THE MANAGER THAT IS IN THE COMPANY’S POSSESSION IN PERFORMING THE
SERVICES, WHICH PROCEDURES SHALL BE CONSISTENT WITH THE COMPANY’S OWN EXISTING
POLICIES AND PROCEDURES.


 


5.4          CUTOVER.  IN THE EVENT OF THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT, WITHIN TEN (10) BUSINESS DAYS OF THE MANAGER’S REQUEST, THE COMPANY
WILL TRANSFER TO THE MANAGER (IF NOT ALREADY TRANSFERRED PURSUANT TO THE
ACQUISITION AGREEMENT) ALL BOOKS, RECORDS AND OTHER DATA AND INFORMATION
NECESSARY TO PERFORM THOSE TASKS SIMILAR OR RELATED TO THE SERVICES, AS WELL AS
ANY ANCILLARY TASKS THAT MAY ARISE IN CONNECTION WITH ANY DELIVERABLE PRODUCED
IN CONNECTION WITH THE SERVICES.


 


4

--------------------------------------------------------------------------------



 


5.5          CONFIDENTIALITY.  THE PARTIES EACH AGREE TO COMPLY WITH THE
OBLIGATIONS REGARDING CONFIDENTIAL INFORMATION AND CONFIDENTIALITY AS SET FORTH
IN THE CONFIDENTIALITY AGREEMENT.


 


5.6          OWNERSHIP OF DATA.  EACH OF THE INVESTOR AND THE MANAGER SHALL OWN
ALL RIGHT, TITLE AND INTEREST IN AND TO ALL DATA GENERATED ON ITS BEHALF BY THE
COMPANY IN THE PERFORMANCE OF THE SERVICES.  FROM TIME TO TIME AS REASONABLY
REQUESTED BY THE INVESTOR OR THE MANAGER AND UPON TERMINATION OR EXPIRATION OF
THIS AGREEMENT, THE COMPANY SHALL PROVIDE TO THE INVESTOR OR THE MANAGER, AS THE
CASE MAY BE, A COPY OF ALL DATA IN THE POSSESSION OF THE COMPANY THAT IS OWNED
BY THE INVESTOR OR THE MANAGER, AS APPLICABLE.  THE INVESTOR OR THE MANAGER
SHALL RETAIN OWNERSHIP OF ALL DATA OWNED BY THE INVESTOR OR THE MANAGER,
RESPECTIVELY, THAT IS PROCESSED OR STORED BY THE COMPANY AND THE PROCESSING
AND/OR STORAGE OF ANY SUCH DATA BY THE COMPANY SHALL NOT CREATE ANY OWNERSHIP
INTEREST THEREIN FOR THE COMPANY.


 


5.7          REPRESENTATIONS AND WARRANTIES.  THE COMPANY REPRESENTS AND
WARRANTS TO THE INVESTOR AND THE MANAGER (I) THAT THE COMPANY HAS THE REQUISITE
POWER AND AUTHORITY NECESSARY TO PERFORM THE SERVICES HEREUNDER, AND (II) THAT
THERE ARE NO MATERIAL AUTHORIZATIONS, CONSENTS OR APPROVALS REQUIRED TO BE
OBTAINED BY THE COMPANY TO PERFORM THE SERVICES HEREUNDER.  THE MANAGER
REPRESENTS AND WARRANTS TO THE COMPANY (I) THAT THE MANAGER HAS THE REQUISITE
POWER AND AUTHORITY NECESSARY TO ENTER INTO THIS AGREEMENT, AND (II) THAT THERE
ARE NO MATERIAL AUTHORIZATIONS, CONSENTS OR APPROVALS REQUIRED TO BE OBTAINED BY
THE MANAGER TO ENTER INTO THIS AGREEMENT.


 


5.8          LIMITATION OF LIABILITY.  UNDER NO CIRCUMSTANCES WILL THE COMPANY
OR ITS AFFILIATES BE LIABLE FOR ANY LOSSES OR DAMAGES IN CONNECTION WITH THIS
AGREEMENT, WHETHER DIRECT, INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY, INCLUDING, BUT NOT LIMITED TO, LOST TIME, LOST MONEY,
LOST PROFITS, OR GOODWILL, REGARDLESS OF THE FORM OF THE ACTION OR THE BASIS OF
THE CLAIM, EVEN IF THE COMPANY OR ITS AFFILIATE HAS BEEN APPRISED OF THE
POSSIBILITIES OF SUCH DAMAGES, AND WHETHER OR NOT SUCH COULD HAVE BEEN FORESEEN
OR PREVENTED, EXCEPT FOR ACTS OR OMISSIONS CONSTITUTING BAD FAITH, FRAUD,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN THE PERFORMANCE, OR RECKLESS
DISREGARD, OF THE OBLIGATIONS IN RESPECT OF PROVIDING THE SERVICES HEREUNDER. 
THE PARTIES ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THAT THE COMPANY IS FOUND
TO HAVE ANY LIABILITY UNDER THIS AGREEMENT, THE COMPANY’S LIABILITY IS LIMITED
TO THE TOTAL AMOUNT OF FEES RECEIVED BY THE COMPANY.


 


5.9          INDEMNITY BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY, PROTECT
AND HOLD HARMLESS THE INVESTOR AND THE MANAGER, ITS AFFILIATES, AND EACH OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, MANAGERS, MEMBERS, EMPLOYEES, AGENTS,
SHAREHOLDERS, PARTNERS AND REPRESENTATIVES (EACH, AN “INDEMNIFIED PARTY”) FROM
AND AGAINST ANY AND ALL LOSSES, COSTS, DAMAGES, INJURIES, LIABILITIES, CLAIMS,
DEMANDS, PENALTIES, INTEREST AND CAUSES OF ACTION, INCLUDING REASONABLE
ATTORNEY’S AND EXPERT’S FEES AND COURT COSTS, IN CONNECTION WITH ANY THIRD PARTY
CLAIM ARISING FROM OR RELATING TO THE COMPANY’S FRAUD, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT IN THE PERFORMANCE BY THE COMPANY OF THE SERVICES, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


5

--------------------------------------------------------------------------------



 


ARTICLE 6
GENERAL


 


6.1          RELATIONSHIP OF THE PARTIES.  THE COMPANY, IN PERFORMANCE OF THIS
AGREEMENT, IS ACTING AS AN INDEPENDENT CONTRACTOR TO THE MANAGER AND THE
INVESTOR, AND NOT AS A PARTNER, JOINT VENTURER OR AGENT.  THE PARTIES DO NOT
INTEND TO CREATE BY THIS AGREEMENT AN EMPLOYER-EMPLOYEE RELATIONSHIP.  EACH
PARTY RETAINS CONTROL OVER ITS PERSONNEL, AND THE EMPLOYEES OF ONE PARTY SHALL
NOT BE CONSIDERED EMPLOYEES OF THE OTHER PARTY.  NEITHER PARTY WILL BE BOUND BY
ANY REPRESENTATION, ACT OR OMISSION OF THE OTHER PARTY.  NEITHER PARTY HAS ANY
RIGHT, POWER OR AUTHORITY TO CREATE ANY OBLIGATION, EXPRESS OR IMPLIED, ON
BEHALF OF THE OTHER PARTY.


 


6.2          BINDING EFFECT; NO THIRD PARTY BENEFICIARIES; NO ASSIGNMENT.  THIS
AGREEMENT SHALL BE LEGALLY BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING HEREIN SHALL CREATE OR BE
DEEMED TO CREATE ANY THIRD PARTY BENEFICIARY RIGHTS IN ANY PERSON THAT IS NOT A
PARTY.  NO ASSIGNMENT HEREOF OR OF ANY RIGHTS OR OBLIGATIONS HEREUNDER MAY BE
MADE BY ANY PARTY (BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH REQUIRED
CONSENT SHALL BE WITHOUT EFFECT.


 


6.3          SURVIVAL.  ARTICLES 5 AND 6 SHALL SURVIVE TERMINATION OR EXPIRATION
OF THIS AGREEMENT.


 


6.4          ENTIRE AGREEMENT.  THE SCHEDULE ATTACHED TO THIS AGREEMENT SHALL BE
CONSTRUED WITH AND AS AN INTEGRAL PART OF THIS AGREEMENT TO THE SAME EXTENT AS
IF THE SAME HAD BEEN SET FORTH VERBATIM HEREIN.  THIS AGREEMENT CONTAINS, AND IS
INTENDED AS, A COMPLETE STATEMENT OF, ALL OF THE TERMS AND THE ARRANGEMENTS
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS PROVIDED FOR HEREIN, AND
SUPERSEDES ANY PREVIOUS AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THOSE MATTERS.


 


6.5          NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
DELIVERED BY HAND, OR WHEN SENT BY TELECOPIER (WITH RECEIPT CONFIRMED);
PROVIDED, THAT A COPY IS ALSO SENT BY REGISTERED MAIL, RETURN RECEIPT REQUESTED,
OR BY COURIER ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED BY LIKE NOTICE):


 

If to the Company (or the Manager after the Closing Date):

 

Deerfield Capital Corp.
6250 North River Road, 9th Floor
Rosemont, Illinois 60018
Attention:              Robert Contreras
Telecopier:            (773) 380-1695

 

If to the Investor (or the Manager prior to the Closing Date):

 

c/o Renova US Management LLC

601 Lexington Avenue, 58th Floor

New York, NY 10022

 

6

--------------------------------------------------------------------------------


 

Attention:              Michael Sloan

Telephone:            (212) 418-9600
Telecopier:            (646) 349-1092

 

with copies to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention:              James C. Gorton, Esq.
Telecopier:            (212) 751-4864

 


6.6          GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES.


 


6.7          INFORMAL DISPUTE RESOLUTION.  PRIOR TO INITIATING ANY LAWSUIT OR
OTHER PROCEEDING, THE PARTIES WILL ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTE
OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT THROUGH NEGOTIATIONS
BETWEEN THE RESPECTIVE REPRESENTATIVES OF THE PARTIES HAVING AUTHORITY TO SETTLE
THE MATTER.


 


6.8          CONSENT TO JURISDICTION.  EACH PARTY TO THIS AGREEMENT, BY ITS
EXECUTION HEREOF, (A) HEREBY IRREVOCABLY CONSENTS AND AGREES THAT ANY ACTION,
SUIT OR PROCEEDING ARISING IN CONNECTION WITH ANY DISAGREEMENT, DISPUTE,
CONTROVERSY OR CLAIM, IN WHOLE OR IN PART, ARISING OUT OF, RELATED TO, BASED
UPON OR IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF SHALL BE
BROUGHT ONLY IN THE COURTS OF THE STATE COURTS OF THE STATE OF NEW YORK, NEW
YORK COUNTY OR THE UNITED STATES DISTRICT COURT LOCATED IN THE STATE OF NEW
YORK, NEW YORK COUNTY, (B) HEREBY AGREES IT WILL NOT ATTEMPT TO DENY OR DEFEAT
SUCH JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM SUCH COURTS, AND
(C) HEREBY AGREES NOT TO COMMENCE ANY SUCH ACTION OTHER THAN BEFORE ONE OF THE
ABOVE-NAMED COURTS. EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
ACTION IN ANY MANNER PERMITTED BY NEW YORK LAW AND AGREES THAT SERVICE OF
PROCESS MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED PURSUANT TO SECTION 6.5, SHALL CONSTITUTE GOOD AND VALID
SERVICE OF PROCESS IN ANY SUCH ACTION.


 


6.9          IMMEDIATE INJUNCTIVE RELIEF.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, WHEN A PARTY MAKES A GOOD FAITH DETERMINATION THAT A BREACH OF THE
TERMS OF THIS AGREEMENT BY THE OTHER PARTY IS SUCH THAT THE DAMAGES TO SUCH
PARTY RESULTING FROM THE BREACH ARE SUCH THAT A TEMPORARY RESTRAINING ORDER OR
OTHER IMMEDIATE INJUNCTIVE RELIEF IS THE ONLY ADEQUATE REMEDY, THEN SUCH PARTY
MAY MAKE IMMEDIATE APPLICATION TO A COURT OF COMPETENT JURISDICTION FOR
APPROPRIATE PROVISIONAL REMEDIES.


 


6.10        [RESERVED]


 


6.11        WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTERS (WHETHER SOUNDING IN TORT, CONTRACT OR


 


7

--------------------------------------------------------------------------------



 


OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.12        AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY NOT BE AMENDED, ALTERED
OR MODIFIED EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY EACH OF THE PARTIES
HERETO.  THE FAILURE BY ANY PARTY HERETO TO ENFORCE AT ANY TIME ANY OF THE
PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED TO BE A WAIVER OF ANY
SUCH PROVISION NOR IN ANY WAY TO AFFECT THE VALIDITY OF THIS AGREEMENT OR ANY
PART HEREOF OR THE RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE EACH AND EVERY SUCH
PROVISION.  NO WAIVER OF ANY BREACH OF OR NON-COMPLIANCE WITH THIS AGREEMENT
SHALL BE HELD TO BE A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH OR
NON-COMPLIANCE. ANY WAIVER MADE BY ANY PARTY HERETO IN CONNECTION WITH THIS
AGREEMENT SHALL NOT BE VALID UNLESS AGREED TO IN WRITING BY SUCH PARTY.


 


6.13        SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT THAT IS
INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT
RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS AND PROVISIONS OF THIS
AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION.  IF ANY PROVISION OF
THIS AGREEMENT IS SO BROAD AS TO BE UNENFORCEABLE, THE PROVISION SHALL BE
INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.


 


6.14        HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE ARTICLES, SECTIONS AND
SUBSECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A
PART OF THIS AGREEMENT.


 


6.15        EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
(2) OR MORE IDENTICAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Trutter

 

 

 

 

 

 

 

 

 

 

 

Name:  Jonathan Trutter

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

 

 

 

 

 

 

BOUNTY INVESTMENTS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Intrater

 

 

 

 

 

 

 

Name:  Andrew Intrater

 

 

 

 

 

 

 

Title:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

 

 

 

 

 

 

 

COLUMBUS NOVA CREDIT INVESTMENTS MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Intrater

 

 

 

 

 

 

 

 

 

 

 

Name:  Andrew Intrater

 

 

 

 

 

 

 

Title:  CEO of Bounty Investments, LLC, as its sole member

 

9

--------------------------------------------------------------------------------